Title: To Alexander Hamilton from Jonathan Rhea, 8 April 1799
From: Rhea, Jonathan
To: Hamilton, Alexander


          
            Sir,
            Trenton, April 8, 1799
          
          The Secretary of war hath instructed me to forward to you copies of all contracts I may make for supplies—the inclosed are for the only two posts fully compleated, I have also agreed on terms for the posts of Elizabeth Town & Hackensack, and this day shall go to Burlington for the purpose of making a contract there; I have written to the Secretary, that after this day, a Contractor will be found at every specifyed post in New Jersey, except Woodbury, there I cannot (from unavoidable engagements) go untill next saturday, which I hope will be in time to meet any troops or recruits in that quarter—
          I have the honor to be with the most sincere respect Your Obdt. Servt.
          
            J: Rhea
          
          
            8th. April 1799 Trenton
          
          Major Genl. Hamilton
        